Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kuffner, J.), rendered March 14, 1983, convicting him of robbery in the first degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s charge on accomplice liability was erroneous is not preserved for appellate review (see, People v Thomas, 50 NY2d 467). In any event, the charge was proper (see, People v Compitiello, 118 AD2d 720, lv denied 67 NY2d 941).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s other contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review or without merit. Lawrence, J. P., Weinstein, Spatt and Balletta, JJ., concur.